In a proceeding pursuant to CPLR article 78, inter alia, to compel funding of the petitioner’s budget appropriation pursuant to Municipal Home Rule Law § 36, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Silver-man, J.), entered May 8, 1989, which dismissed the proceeding.
*700Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the hearing court that the adoption of Resolution No. 11-1989 constituted an affirmative action on the petitioner’s budgetary request. The Mayor of Yonkers was, therefore, without power to authorize that budget by the filing of a certificate (see, Municipal Home Rule Law § 36 [6] [c]). We have considered the petitioner’s remaining arguments and find them to be without merit. Bracken, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.